Citation Nr: 0912934	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for deep vein 
thrombosis, claimed as blood clots in the right leg.

3.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in December 2004 and September 2006.  The former 
declined to reopen the claim for entitlement to service 
connection for a back disorder and continued the 10 percent 
evaluations assigned for the veteran's service-connected 
bilateral knee disorders.  The latter denied the claim for 
service connection for deep vein thrombosis, claimed as blood 
clots in the right leg.

The issues were remanded by the Board in February 2008 for 
additional development.  The Board also referred the issue of 
service connection for an ankle disorder.  As review of the 
claims folder still does not reveal that the RO has addressed 
this issue, it is again REFERRED for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran's deep vein thrombosis, claimed as blood clots in the 
right leg, is etiologically related to active service.  

2.  The Veteran's bilateral knees are manifested by pain, 
crepitus, occasional swelling, and x-ray evidence of 
degenerative changes, but there is no evidence of flexion 
limited to 30 degrees or less, extension limited to 15 
degrees or more, or objective evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for deep vein 
thrombosis, claimed as blood clots in the right leg, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran contends that he has blood clots in his right leg 
as a result of active service.  He asserts that he had 
surgery for this condition and has to take Coumadin for the 
rest of his life.  The Veteran also reports the need to wear 
compression stockings on both legs to improve blood flow and 
prevent swelling and asserts that he is in pain everyday.  
See statements in support of claim received September 2004, 
August 2006 and August 2008; VA Forms 21-4138 dated September 
2004, January 2005, December 2005, July 2006 and November 
2006; August 2005 VA Form 9.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, blood clots in 
the right leg or deep vein thrombosis.  At the time of his 
discharge from service, clinical evaluation of the Veteran's 
lower extremities was normal.  See November 1976 report of 
medical examination.  

The post-service medical evidence of record consists entirely 
of VA treatment records from the VA Medical Center (VAMC) in 
Memphis and the Memphis Community Based Outpatient Clinic 
(CBOC).  Review of these records reveals that the Veteran 
developed deep vein thrombosis (DVT) following a February 
2004 ileostomy.  See March 2004 neurology note.  A March 2006 
vascular lab note indicates that the DVT noted in 2004 was in 
the right lower extremity per a computed tomography (CT) scan 
of the lower extremity.  An August 2006 record indicates that 
the Veteran was status post (s/p) DVT.  See therapeutic 
monitoring note.  Review of the most recent records does not 
indicate that DVT continues to be a problem in the Veteran's 
right lower extremity.  

The evidence of record does not support the Veteran's claim 
for service connection for deep vein thrombosis, claimed as 
blood clots in the right leg.  As an initial matter, there 
are no service treatment records indicating that he had this 
problem during service.  Therefore, there is no evidence of a 
chronic condition during service.  In addition to the lack of 
evidence to support a finding of a chronic condition during 
service, the earliest post-service medical evidence of record 
related to a finding of deep vein thrombosis in the Veteran's 
right lower extremity is dated March 2004, more than 18 years 
after his separation from service.  This span of time does 
not support a finding that the Veteran has had continuity of 
symptomatology since service.  Lastly, while the Veteran did 
have blood clots in his right leg diagnosed as deep vein 
thrombosis, there is no evidence to support a finding that 
this condition is related to his period of active service.  

In the absence of medical evidence establishing an 
etiological relationship between right leg deep vein 
thrombosis and service, service connection is not warranted 
and the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings for either of the Veteran's service-connected 
disabilities.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

Service connection for chondromalacia of the left and right 
knees was granted pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 with separate 10 percent ratings effective December 
19, 1976.  See September 1977 rating decision.  Since the 
initial grant of service connection, the ratings assigned 
have fluctuated between the original 10 percent and 
noncompensable.  See rating decisions dated June 1978, July 
1996, December 1997, April 2002 and August 2002.  

The Veteran's bilateral knees are currently rated by analogy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  38 C.F.R. § 
4.20.

The Veteran contends that he is entitled to ratings in excess 
of 10 percent for his left and right knee chondromalacia.  He 
reports swelling, chronic pain, and problems bending his 
knees.  The Veteran also asserts that he uses a heat pad, 
walker and knee braces and that nothing he takes helps his 
pain.  See VA Forms 21-4138 dated June 2004, September 2004, 
January 2005, November 2006, and August 2007; statements in 
support of claim received August 2004, September 2004, 
December 2004, and July 2006; August 2005 VA Form 9.  

The VA treatment records associated with the claims folder 
from the Memphis VAMC and CBOC reveal that the Veteran has 
received substantial treatment related to his knees.  He was 
seen in July 2003 with complaints of knee pain, right greater 
than left.  The Veteran reported that his right felt like it 
was going to give way.  Examination revealed crepitus in the 
bilateral knees, right worse than left, and tenderness in the 
pre-patellar area, but no edema.  See primary care note.  

In December 2003, examination revealed good range of motion 
and strength in the bilateral knees.  They were stable to 
examination, fully sensate, and dorsalis pedal (DP) and 
posterior tibial (PT) pulses were 2+.  X-ray of the bilateral 
knee was reported to be within normal limits (WNL).  The 
Veteran was noted to have bilateral knee braces and was 
advised to continue with nonsteroidal anti-inflammatory drugs 
(NSAID's) as needed (prn).  See orthopedic consult note.  

The following month, the Veteran was noted to be ambulating 
with a cane and complaining of chronic bilateral knee pain.  
Objective examination revealed positive patella grind, 
bilaterally, range of motion of the bilateral knees from zero 
to 60 degrees before increased knee pain, and pain with 
straight leg raise.  The assessment made was bilateral knee 
patellofemoral syndrome.  See January 2004 physical therapy 
consult.  

In February 2004, the Veteran exhibited lower extremity 
active-assistive range of motion (AAROM) throughout full 
range and distal strength was grossly 3/5 and proximally 4/5 
with chronic knee pain, right greater than left.  See 
physical therapy consult note.  A subsequent note indicates 
that the Veteran's left knee gave way and hit the floor.  The 
Veteran was able to stand and move his knee and no swelling 
was noted.  See February 2004 nursing progress note.  His 
left knee was later reported to be stable to 
anterior/posterior (A/P) drawer and varus valgus strain and 
range of motion was from zero to 110 degrees without pain or 
difficulty.  See February 2004 surgery note.  

In March 2004, the Veteran's right lower extremity exhibited 
5/5 in knee extension and flexor; the left lower extremity 
exhibited 4/5 in knee extension and flexor.  Patellar 
reflexes were 2+/4 in the right and 1+/4 in the left and 
Achilles reflexes were 0+/4 in the bilateral lower 
extremities.  Gait was normal though the Veteran had abnormal 
heel and toe walk.  See neurology note.  

The Veteran was seen in the emergency department in April 
2004 with complaint of left knee pain and swelling.  It was 
noted that the swelling was of sudden onset but that pain was 
constant.  Examination revealed swelling and tenderness of 
the Veteran's left knee.  See emergency department provider 
note.  An April 2004 orthopedic consult revealed left knee 
swelling, as well as swelling of the left leg from groin to 
foot.  The examiner also noted knee effusion but reported no 
obvious deformity and indicated that the knee was stable.  It 
was also noted that the Veteran had tenderness to palpation, 
was unable to perform straight leg raise on the right, had 
pitting edema on the left leg, and was unable to tolerate 
knee range of motion secondary to pain.  An April 2004 x-ray 
of the Veteran's left knee revealed large and increasing 
effusion, though the joint spaces were normally maintained, 
bone density was normal, and no acute injury was seen.  

The Veteran underwent arthrocentesis (aspiration) of the left 
knee in May 2004.  See procedure note.  The following month, 
the Veteran reported left knee pain at a 10 on a scale of one 
to 10 and reported that the pain was unacceptable.  He 
described it as an aching pain and reported that it was 
interfering with physical activity.  See June 2004 medical 
assistant note.  A June 2004 primary care note reveals that 
the Veteran complained of left knee pain and effusion.  He 
indicated that he was unable to straighten his left knee due 
to excruciating pain.  The Veteran was assessed with knee 
arthralgia with swelling, status post aspiration in the past.  
He was referred to orthopedics for follow-up.  A June 2004 
orthopedic note reveals that the Veteran was seen with a 
painful, swollen left knee that he indicated he was unable to 
bend.  He also reported painful effusion.  On range of motion 
testing, the Veteran got near full extension but flexion was 
only to 90 degrees with pain.  The examiner reported that the 
left knee appeared to be stable to varus and valgus stress 
and that Lachman's test was negative.  1 to 2+ effusion was 
noted but the Veteran was neurovascularly intact otherwise.  
The left knee was aspirated and injected with cortisone and 
lidocaine.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in September 2004 to evaluate his left 
knee.  He reported being limited in his activities of daily 
living secondary to his knee and reported using a walker 
since March 2004.  Prior to then, he had been using a cane.  
The Veteran also had a neoprene brace that he wore 
occasionally.  He denied having any injections to his knee 
but reported taking pain medications, though he was not 
currently on any anti-inflammatories.  The Veteran reported 
quitting his job as a construction worked, which he had 
performed since his discharge from service, in 1995 as a 
result of his left knee pain.  

Physical examination revealed a shuffling gait with a walker.  
There was very little flexion and extension with ambulation 
caused him to limp in favor of the left leg.  The Veteran was 
unable to relax his knee throughout the examination, which 
affected range of motion testing and other ligamentous 
stability testing.  The Veteran reported that his knee caused 
him significant pain with any attempts at range of motion; 
therefore, the examiner was only able to range him from 15 
degrees of extension to 35 degrees of flexion; the Veteran 
was unable to relax his quads throughout the entire test.  
The examiner noted an absence of any significant tenderness 
to firm palpation along the joint lines.  The quadriceps 
tendon appeared to be intact and fully functional and the 
patella tendon was also intact.  The knee was stable to varus 
and valgus stress, Lachman's and anterior/posterior drawer 
signs were all negative, and the Veteran was neurologically 
intact.  The examiner did note that the examination was 
compromised secondary to the Veteran's inability to relax.  

The examiner reported that June 2004 x-rays of the Veteran's 
left knee were non-weight bearing films and revealed mild if 
any degenerative changes with a positive suprapatellar 
fusion.  The assessment made was left knee pain.  The 
examiner reported that he was unable to come up with an 
explanation for the Veteran's lack of knee motion and 
significant knee pain.  The examiner indicated that x-rays 
were quite benign and were non-standing such that his knee 
could show some collapse with a standing film, but there 
certainly was not any bony degenerative changes.  The 
examiner further reported that the Veteran could have some 
chondromalacia that obviously would not show up on film, but 
it would be rare for chondromalacia to cause this amount of 
pain and disability.  While it was possible that the Veteran 
could have suffered permanent damage from his in-service 
fall, it seemed unlikely that he would have been able to be 
active in the construction industry for 20 years and now not 
be able to move his knee hardly at all.  While the 
examination was questionable secondary to the Veteran's 
cooperation, he did have significant range of motion deficit 
on examination.  To address the DeLuca provisions, the 
examiner reported pain and decreased range of motion and 
indicated it was conceivable that pain could further limit 
function, particularly after periods of strenuous activities.  
It was not feasible, however, for the examiner to express 
this in terms of additional limitation of motion.  

The Veteran underwent a VA C&P joints examination in October 
2004 to evaluate his right knee, at which time he reported 
continuing pain described as a seven on a scale of one to 10 
on a good day and, at worst, a 10.  The Veteran reported 
taking nearly two Percocet per day and walking with a walker 
100 percent of the time.  The Veteran was reported to be able 
to ambulate 100 yards without having to stop and rest.  It 
was also noted that he occasionally wore a brace and wore TED 
stockings for swelling.  The Veteran reported pain at night 
and indicated that his knee did give him instability about 
two times per week, but he denied locking.  He also denied 
any surgery, dislocations or subluxations of the right knee.  
The Veteran reported not having working since 1994, when he 
hurt his back while working as a substitute teacher.  

Physical examination revealed that the Veteran walked with a 
walker and had antalgia on the left.  A 2+ effusion on the 
left knee was noted.  Range of motion was five to 90 degrees 
with pain during testing.  Ligamentous examination was intact 
and the examiner reported that his anterior cruciate ligament 
(ACL), posterior cruciate ligament (PCL), medial collateral 
ligament (MCL) and lateral collateral ligament (LCL) all had 
sharp endpoints.  The examiner did report pain on 
patellofemoral motion and patella grind test but indicated 
that the Veteran was intact neurovascularly.  

X-rays of the right knee were reported to show moderate 
degeneration with osteophyte formation at the distal femur 
and proximal tibia.  The Veteran was assessed with 
chondromalacia patella and moderate degenerative joint 
disease (DJD) of the right knee.  In addressing the 
provisions of DeLuca, the examiner indicated that there was 
significant pain on motion testing and that it was 
conceivable that pain could further limit function, 
particularly after being on his feet all day.  It was not 
feasible, however, to attempt to express any of this in 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.  See also 
November 2004 addendum to correct earlier dictation.  

A March 2006 x-ray of the Veteran's left knee showed no joint 
effusion but moderate narrowing of the patellofemoral joint 
space remained.  Bone density was normal and there was no 
acute or remote injury apparent on the plain radiograph.  

The Veteran was seen by primary care in April 2006 with 
complaint of knee pain, left worse than right.  Examination 
revealed full range of motion (FROM) in all joints and no 
edema, cyanosis or clubbing of the extremities with normal 
pedal pulses.  The assessment made was knee arthralgia and a 
magnetic resonance imaging (MRI) was ordered.  

An April 2006 MRI of the Veteran's left knee revealed mild 
irregularity of the patellar cartilage and small joint 
effusion.  There were no contusions or ligamentous tears and 
anterior and posterior cruciate and medial and lateral 
collateral ligaments were intact, as were the bilateral 
menisci.  The impression was mild degenerative change of 
patellofemoral joint with small joint effusion.  

The Veteran underwent a VA C&P joints examination in July 
2007, at which time he reported bilateral knee pain at an 
eight out of 10 on a scale of one to 10, the left being 
slightly worse than the right.  He indicated that the pain 
was constant and that it would shoot up to a ten on a daily 
basis, mainly when he tries to get around.  The Veteran 
denied that anything alleviated the pain and reported using a 
cane since 1999.  He also denied any feeling of subluxation 
or locking.  The Veteran reported that he did not drive but 
was able to bathe and feed himself.  He also reported that he 
had not had a job for several years secondary to knee pain.  
No flare-ups other than those mentioned were reported.  

Physical examination of the Veteran's right knee revealed 
range of motion from zero to about 100 degrees both actively 
and passively.  The examiner noted a great deal of pain when 
performing this range of motion and indicated that repetitive 
range of motion testing was not conducted secondary to pain.  
There was no instability to varus or valgus stress and 
anterior and posterior drawer and Lachman's tests were 
negative.  The Veteran did not have any joint line 
tenderness, though he did have some pain over his 
patellofemoral joint and some crepitus was noted with range 
of motion of the right knee.  

Physical examination of the Veteran's left knee revealed 
range of motion from zero to about 100 degrees with pain 
throughout the entire range.  No repetitive range of motion 
testing was conducted due to pain.  There was no instability 
of varus or valgus stress though there was some tenderness to 
palpation diffusely throughout the knee joint, both medial 
and lateral compartments, as well as the patellofemoral 
joint.  No obvious effusion was noted in either knee.  

The examiner reported that x-rays of the right knee 
demonstrated some osteophytes of the patella joint.  It was 
noted that there was some mild degenerative joint disease of 
the patellofemoral joint.  X-rays of the left knee showed no 
obvious degenerative disease.  The assessment made was right 
mild degenerative joint disease of the knee; left knee 
chondromalacia.  The examiner reported in addressing DeLuca 
that there was pain with range of motion testing and that it 
was conceivable that pain could further limit function, 
particularly after being on his feet all day, but it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

Records dated subsequent to the July 2007 VA examination 
indicate that the Veteran's left knee pain had improved, that 
his knee was stable, and that he had full range of motion.  
See primary care notes dated July 2007, October 2007, January 
2008 and April 2008.  

As noted above, the Veteran's left and right knee 
disabilities are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, which provides ratings for limitation 
of flexion of the knee and leg.  Flexion of either leg 
limited to 60 degrees is noncompensable, flexion limited to 
45 degrees merits a 10 percent rating, limitation of flexion 
to 30 degrees warrants a 20 percent evaluation, and a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  For rating purposes, normal range of motion of the 
knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which diagnostic code or codes are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

In this case, the evidence of record establishes that there 
is mild degenerative joint disease of the Veteran's right 
knee and mild degenerative change of the patellofemoral joint 
of the Veteran's left knee.  See e.g., April 2006 left knee 
MRI; July 2007 VA C&P joints examination report.  As such, 
the Board finds that the Veteran should be rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 in conjunction with 
Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations. A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides ratings for 
limitation of extension of the knee and leg.  Under this 
diagnostic criteria, a noncompensable evaluation is provided 
for extension limited to 5 degrees, a 10 percent evaluation 
is assigned for extension limited to 10 degrees, a 20 percent 
rating is provided for extension limited to 15 degrees, a 30 
percent evaluation is assigned for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is assigned 
for extension limited to 45 degrees.

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for either of the Veteran's 
knee disabilities pursuant to Diagnostic Code 5260 in 
conjunction with Diagnostic Code 5003.  This is so because 
the Veteran has never exhibited flexion limited to 30 
degrees.  The Board does note that during the September 2004 
VA C&P joints examination, the Veteran reported that his left 
knee caused him significant pain with any attempts at range 
of motion such that the examiner was only able to range him 
to 35 degrees of flexion.  The examiner was unable to come up 
with an explanation for the Veteran's lack of knee motion and 
significant knee pain as x-rays were quite benign.  The 
examiner further reported that it would be rare for 
chondromalacia to cause that amount of pain and disability.  
Records dated both prior to and subsequent to this 
examination report, however, reveal that, at worst, the 
Veteran's bilateral knee flexion has been limited to 60 
degrees and bilateral knee extension has been limited to 5 
degrees.  See January 2004 physical therapy consult; February 
2004 surgery note; June 2004 orthopedic note; October 2004 
(with November 2004 addendum) and July 2007 VA C&P joints 
examination reports.  In light of the foregoing, the Board 
does not find that the Veteran meets the criteria for the 
next higher evaluation (20 percent) under Diagnostic Code 
5260.  

The Board is aware that separate ratings may be granted based 
on limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  In this 
case, while the September 2004 VA examiner was only able to 
range the Veteran from 15 degrees of extension due to 
significant pain with any attempts at range of motion, other 
medical evidence does not suggest that the Veteran has 
exhibited extension limited to 15 degrees.  In fact, the 
evidence indicates that, at worst, bilateral knee extension 
has been limited to 5 degrees, which meets the criteria for a 
noncompensable evaluation under Diagnostic Code 5261.  See 
January 2004 physical therapy consult; February 2004 surgery 
note; June 2004 orthopedic note; October 2004 (with November 
2004 addendum) and July 2007 VA C&P joints examination 
reports.  To assign two, separate compensable ratings based 
on painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261), however, would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether a separate rating for 
lateral instability or recurrent subluxation under Diagnostic 
Code 5257 is warranted.  See VAOPGCPREC 23-97.  While the 
Veteran has occasionally complained that his knees feel like 
they are giving way, and a February 2004 nursing progress 
note reports that his left knee did give way, a subsequent 
medical record indicates that the Veteran's left knee was 
stable to anterior/posterior drawer and varus valgus strain.  
See February 2004 surgery note.  Moreover, other medical 
evidence of record does not indicate that either of the 
Veteran's knees is unstable.  Rather, both knees have 
continuously been found to be stable.  See e.g. April 2004 
emergency department note (left knee stable); June 2004 
orthopedic note (left knee appeared stable to varus and 
valgus stress; Lachman's test negative); September 2004 VA 
examination report (left knee stable to varus and valgus 
stress; Lachman's and anterior/posterior drawer signs 
negative); October 2004 VA examination report (ligamentous 
examination of right knee intact); April 2006 MRI (anterior 
and posterior cruciate ligaments, medial and lateral 
collateral ligaments , and bilateral menisci intact); July 
2007 VA examination report (no instability to varus or valgus 
stress; anterior/posterior drawer and Lachman's tests 
negative); primary care notes dated July 2007, October 2007, 
January 2008 and April 2008 (left knee stable).  As such, a 
separate rating is not for application.

The Board has considered whether the Veteran's service-
connected bilateral knee disabilities may be rated under 
other diagnostic codes related to the knee and leg.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
remaining diagnostic codes are simply not applicable to the 
Veteran's disability as it is neither contended nor shown 
that either knee involves ankylosis (Diagnostic Code 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the 



joint (Diagnostic Code 5258); removal of the semilunar 
cartilage (Diagnostic Code 5259); malunion of the tibia and 
fibula with moderate or marked knee or ankle disability, or 
nonunion of the tibia and fibula with loose motion, requiring 
a brace (Diagnostic Code 5262); or genu recurvatum 
(Diagnostic Code 5263).  See VA C&P joints examinations dated 
September 2004, October 2004, and July 2007; treatment 
records from the Memphis VAMC and CBOC.  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the September 
2004 VA examination, the examiner reported left knee pain and 
decreased range of motion and indicated it was conceivable 
that pain could further limit function, particularly after 
periods of strenuous activities.  It was not feasible, 
however, for the examiner to express this in terms of 
additional limitation of motion.  During the October 2004 VA 
examination, the examiner reported significant right knee 
pain on motion testing and that it was conceivable that pain 
could further limit function, particularly after the Veteran 
had been on his feet all day.  It was not feasible, however, 
to attempt to express any of this in additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  The same findings were reported 
during the July 2007 VA examination.  

The Board acknowledges that the Veteran exhibits pain and 
limitation of function in both his knees, as well as his 
contentions that he has not worked for many years as a result 
of knee pain.  The Board also acknowledges that at the time 
of the September 2004 VA examination, the examiner was only 
able to range the Veteran's left knee from 15 degrees of 
extension to 35 degrees of flexion.  The Board finds, 
however, that even taking the effects of pain into 
consideration, a higher rating on the basis of limitation of 
function due to pain is not warranted.  This is so because 
the assignment of the 10 percent ratings for the Veteran's 
service-connected left and right knee chondromalacia 
contemplates such functional loss.  As such, ratings in 
excess of 10 percent are not warranted for the Veteran's knee 
disabilities under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.




Lastly, the Board has also considered whether a separate 
rating is warranted for the scar associated with the 
Veteran's service-connected left knee disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  During the 
September 2004 VA joints examination, the examiner reported 
that the Veteran had a well-healed, surgical incision along 
the superior pole of the left patella, which was a transverse 
incision measuring four centimeters.  

These findings do not support the assignment of a separate 
rating for the Veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square centimeters); is not deep and nonlinear in 
an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); is 
not superficial without causing limited motion or superficial 
and nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and it does not limit the Veteran's 
bilateral knee function.  See 38 C.F.R. § 4.119, Diagnostic 
Codes 7801-7805 (2008); 73 F.R. 54708 (Sep. 23, 2008).


III.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.
The symptoms associated with the Veteran's service-connected 
disabilities are not shown to cause any impairment that is 
not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe the 
Veteran's disabilities.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for any disability.  


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased-compensation claims, such as the ones involving 
the Veteran's bilateral knee disabilities, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening 



or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the December 2004 and September 2006 
rating decisions that are the subject of this appeal, the 
Veteran was advised of the evidence needed to substantiate 
claims for service connection and increased rating and of his 
and VA's respective duties in obtaining evidence.  See July 
2004, September 2004 and June 2006 letters.  

A May 2008 letter notified the Veteran that disabilities are 
rated on the basis of diagnostic codes, and depending on the 
disability involved, a rating from 0 percent to as much as 
100 percent would be assigned.  He was also provided with 
examples 




of the types of evidence that he should inform VA about or 
provide, including medical or lay evidence demonstrating a 
worsening or increase in severity of his disability and the 
effect that worsening had on his employment and daily life, 
and was provided with the rating criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The Board notes that the 
Veteran had also been provided with the diagnostic criteria 
found at Diagnostic Code 5003 and Diagnostic Codes 5257 
through 5261.  See October 2006 supplemental statement of the 
case (SSOC).  The claims were readjudicated in an August 2008 
SSOC.  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's service and VA treatment records have been 
obtained and he was afforded several VA examinations in 
connection with his claims for increased ratings.  The Board 
acknowledges that the Veteran was not provided with a VA 
examination in connection with his claim for service 
connection, but finds that an examination is not warranted 
because the Veteran's service treatment records do not reveal 
he had a chronic condition in service, he has not reported 
persistent symptoms since his discharge from service, and 
there is no evidence indicating that his right leg deep vein 
thrombosis is related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.




For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for deep vein thrombosis, claimed as blood 
clots in the right leg, is denied.  

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.  

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

In its February 2008 remand, the Board found that the 
Veteran's claim for service connection for a back disorder 
was previously reopened and denied by the Board on the 
merits, in pertinent part because there was no medical 
opinion of record establishing any back disorder was related 
to service.  The Board noted that the Veteran had filed a 
claim to reopen in September 2004, and that while the RO had 
informed him of the need to provide new and material evidence 
in order to reopen his claim in a September 2004 letter, the 
notice sent by the RO did not meet the requirements as 
stipulated in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Moreover, the Board noted that the RO incorrectly identified 
a September 1977 rating decision, rather than the March 2004 
Board decision, as the last final decision on the issue.  The 
RO/AMC was instructed to provide notice as required in Kent.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Review of the claims 
folder reveals that the AMC sent a letter to the Veteran in 
May 2008, which again informed him of the need to provide new 
and material evidence to reopen his claim and again 
incorrectly identified the September 1977 rating decision as 
the last final denial.  As the Veteran has still not been 
provided with adequate notice pursuant to the decision in 
Kent, his claim to reopen must again be remanded to the 
RO/AMC for appropriate notice.  Recent VA treatment records 
should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records associated with 
treatment for the Veteran's back from the 
Memphis VAMC and CBOC dated since August 
2008.  

2.  Provide notice to the Veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a back disorder, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran must be 
informed of the basis for the previous 
Board denial in March 2004, and of what 
the evidence must show in order to reopen 
this particular claim.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


